DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konigsberg et al., US 2015/0365743 A1 (hereafter Konigsberg), in view of Jang et al., US 2018/0114445 A1 (hereafter Jang).
Regarding claim 1, Konigsberg discloses a method for producing sounds from an external environment in the interior of a vehicle (see Konigsberg, abstract).  Herein, Konigsberg teaches a “method for generating sounds in a vehicle, comprising: 
generating sounds within an interior of the vehicle via one or more speakers” because Konigsberg captures an external sound source outside the vehicle and generates sounds from a number of speakers inside the vehicle based on the position of the detected external sound, such as described in the example with respect to figure 6 (see Konigsberg, ¶ 0014, 0016, 0019, and 0038-0040, figure 1, units 150 and 170, and figure 6, units 602, 610, 615, 617, 620, 680-2 and 680-4).  
Specifically, Konigsberg teaches the generated sounds are output according to the estimate position of the external sound source through detection of the external sound source with respect to a grid of multiple areas, and then teaches that the loudness of one or more speakers is adjusted to produce a sound inside the vehicle to convey the direction from which the external sound originated (see Konigsberg, ¶ 0038-0040 and figure 6).  Therefore, while Konigsberg teaches “generating sounds within an interior of the vehicle via one or more speakers according to” a position “between a position of the vehicle and a source of a sound external to the vehicle”, Konigsberg does not explicitly teach “an angle between a position of the vehicle and a source of a sound external to the vehicle”.
Jang discloses a method of providing sound tracking information for vehicles (see Jang, abstract).  Herein, Jang teaches identification, or recognition, of sounds received from external microphones on the exterior of a vehicle, and tracks the position of a recognized target sound, such as tracking the angle between the recognized target sound and the external microphones of the vehicle (see Jang, ¶ 0009, 0022, 0031, 0053-0055, 0059, and 0062, and figure 2, units 50, 130, and 140).  
It would have been obvious to one of ordinary skill in the art at the time of the effective date to modify Konigsberg with the teachings of Jang for the purpose of improving the sound tracking ability and providing audible alerts to listeners in a vehicle with multiple distracting internal sound sources and/or a sound insulated cabin (see Konigsberg, ¶ 0003-0004 and 0026, in view of Jang, ¶ 0003 and 0068-0069).
Therefore, the combination of Konigsberg and Jang makes obvious the feature of “generating sounds within an interior of the vehicle via one or more speakers according to an angle between a position of the vehicle and a source of a sound external to the vehicle” because Jang makes obvious the calculation of the angle of sound, and Konigsberg makes obvious generating sounds within the interior via multiple speakers to convey to the listener the direction of the external sound (see Konigsberg, ¶ 0014, 0016, 0019, and 0038-0040, figure 1, units 150 and 170, and figure 6, in view of Jang, ¶ 0053-0055, 0059, 0062, and 0068-0069 and figure 2, units 50, 130, 140, and 160).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, wherein generating sounds includes generating a sound indicative of the source of the sound external to the vehicle” because Konigsberg teaches outputting the detected external sound with the internal speakers (see Konigsberg, ¶ 0019, 0038, and 0041 and figure 5, blocks 508 and 510).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, further comprising receiving the angle from a sound processor to an in vehicle computing system and generating the sounds via the in vehicle computing system” because Jang makes obvious the calculation of the angle from a sound tracker, which reads on a sound processor, and the combination uses a computing system, such as notification unit or audio system control module (ASCM) (see Konigsberg, ¶ 0013-0014 and 0017, and figure 1, unit 170, in view of Jang, ¶ 0059, 0062, 0068-0070, and figure 2, units 140, 160, and 200).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, further comprising adjusting which of the one or more speakers outputs the generated sounds as the angle between the vehicle and the source of the sound external to the vehicle changes”, because Konigsberg teaches the generated sounds are dynamically panned to convey changes in the position of the detected external sound source and Jang makes obvious tracking the angle changes over time (see Konigsberg, ¶ 0026 and 0040, in view of Jang, ¶ 0062).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, further comprising generating the sounds in response to one or more attributes of a sound generated via the source of the sound external to the vehicle” where the combination makes obvious generating the sounds in response to detecting and tracking a recognized sound, and the sound is recognized based on one or more attributes, such as classifying the external sound by matching it to a database and/or classifying features values of the external sounds (see Konigsberg, ¶ 0025-0026 and 0037, in view of Jang, ¶ 0044-0045 and 0048-0053).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, further comprising adjusting one or more attributes of other sounds generated via the one or more speakers” because Konigsberg teaches the user controls the volume of the internal devices, such as the infotainment devices, and Konigsberg teaches the output mix of the external sound and the internal sounds are adjusted based on detected external factors (see Konigsberg, ¶ 0022, 0030, and 0041, and figure 3; also see Jang, ¶ 0023).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “method of claim 8, where the one or more attributes of the other sounds generated via the one or more speakers includes a volume of the other sounds generated via the one or more speakers” because Konigsberg teaches adjusting the loudness, or volume (see Konigsberg, ¶ 0041).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination of Konigsberg and Jang makes obvious the method of claim 1 above, and likewise makes obvious these features for the same reasons.  It would have been obvious to one of ordinary skill in the art at the time of the effective date to modify Konigsberg with the teachings of Jang for the purpose of improving the sound tracking ability and providing audible alerts to listeners in a vehicle with multiple distracting internal sound sources and/or a sound insulated cabin (see Konigsberg, ¶ 0003-0004 and 0026, in view of Jang, ¶ 0003 and 0068-0069). 
Therefore, the combination makes obvious a “sound system of a vehicle, comprising: one or more speakers;” (see Konigsberg, ¶ 0038 and figure 6, units 680-1 to 680-4);
“one or more microphones external to the vehicle;” (see Konigsberg, ¶ 0014 and figure 1, unit 150; also see Jang, ¶ 0022 and 0031); and 
“a controller electrically coupled to the one or more speakers including executable instructions stored in non-transitory memory that cause the controller to generate sounds within an interior of the vehicle in response to a distance and an angle generated via output of the one or more microphones” because Jang makes obvious the calculation of the angle of sound, and Konigsberg makes obvious generating sounds within the interior via multiple speakers to convey to the listener the direction of the external sound and additionally, conveys the distance of the detected external sound (see Konigsberg, ¶ 0014, 0016, 0019, 0032, and 0038-0040, figure 1, units 150 and 170, and figure 6, in view of Jang, ¶ 0053-0055, 0059, 0062, and 0068-0069 and figure 2, units 50, 130, 140, and 160).  Herein, Konigsberg teaches the generated sounds are output according to the estimate position of the external sound source through detection of the external sound source with respect to a grid of multiple areas, and then teaches that the loudness of one or more speakers is adjusted to produce a sound inside the vehicle to convey the direction from which the external sound originated (see Konigsberg, ¶ 0038-0040 and figure 6), and Konigsberg additionally teaches detection of the distance to a potential hazard, such as a detected object like a pot hole or a child, and the loudness of an audible alert increases as the distance between the object and the vehicle decreases (see Konigsberg, ¶ 0032).  It is obvious to apply the loudness to distance mapping to other objects, such as any potential hazardous object including the external sound object’s corresponding to sirens, collisions, etc. (see Konigsberg, ¶ 0019, 0026, 0032, and 0040; and also see Jang, ¶ 0056-0058, where the loudness of sounds detected by the microphones is inversely proportional to the distance squared).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “sound system of claim 10, further comprising a sound processor, the sound processor electrically coupled to the one or more microphones, the sound processor outputting the distance and angle to the controller” because Konigsberg makes obvious the detected position of an external sound source including its distance, Jang makes obvious the calculation of the angle from a sound tracker, which reads on a sound processor, and the combination uses a computing system, such as notification unit or audio system control module (ASCM) (see Konigsberg, ¶ 0013-0014, 0017, and 0032, and figure 1, unit 170, in view of Jang, ¶ 0059, 0062, 0068-0070, and figure 2, units 140, 160, and 200).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “sound system of claim 11, where the distance is a distance from the vehicle to a sound source external to the vehicle, and where the angle is an angle from a position of the vehicle to the sound source external to the vehicle” because the combination makes obvious the position, including the distance, of an external sound source with respect to the vehicle and makes obvious the calculation of the angle of the external sound source with respect to the vehicle (see Konigsberg, ¶ 0014, 0016, 0019, 0026, 0032, and 0038-0040, figure 1, units 150 and 170, and figure 6, in view of Jang, ¶ 0053-0059, 0062, and 0068-0069 and figure 2, units 50, 130, 140, 160, and 200).
Regarding claim 14, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “sound system of claim 12, further comprising additional executable instructions to generate the sounds within the interior of the vehicle in response to type assigned to a sound generated external to the vehicle” because the combination makes obvious a step of recognizing, or classifying, the external sound and further teaches the generation of sounds relies on the classification (see Konigsberg, ¶ 0026-0028).
Regarding claim 15, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “sound system of claim 14, where the type assigned to the sound generated external to the vehicle includes at least an emergency vehicle sound” because Konigsberg teaches the classification of the external sound source as the siren of an emergency vehicle, such as an ambulance (see Konigsberg, ¶ 0019 and 0026).
Regarding claim 16, see the preceding rejection with respect to claim 1 above.  The combination of Konigsberg and Jang makes obvious the method of claim 1 above, and likewise makes obvious these features for the same reasons.  It would have been obvious to one of ordinary skill in the art at the time of the effective date to modify Konigsberg with the teachings of Jang for the purpose of improving the sound tracking ability and providing audible alerts to listeners in a vehicle with multiple distracting internal sound sources and/or a sound insulated cabin (see Konigsberg, ¶ 0003-0004 and 0026, in view of Jang, ¶ 0003 and 0068-0069). 
Therefore, the combination makes obvious a “method for generating sounds in a vehicle, comprising: adjusting which of a plurality of speakers generate sounds within an interior of the vehicle according to an angle between a position of the vehicle and a source of a sound external to the vehicle” because Jang makes obvious the calculation of the angle of sound and tracking the angles of the sound over time, and Konigsberg makes obvious generating sounds within the interior via multiple speakers to convey to the listener the direction of the external sound and further teaches dynamically panning the generated sound according to changes in the position of the detected external sound source (see Konigsberg, ¶ 0014, 0016, 0019, and 0038-0040, figure 1, units 150 and 170, and figure 6, in view of Jang, ¶ 0053-0055, 0059, 0062, and 0068-0069 and figure 2, units 50, 130, 140, and 160).
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “method of claim 16, further comprising adjusting an attribute of the generated sounds in response to an attribute of the sound external to the vehicle that is sensed within the vehicle” because Konigsberg teaches the output mix of the external sound and the internal sounds are adjusted based on detected external factors, such that the volume of the generated external sound source is adjusted based on the overall external environment noise (see Konigsberg, ¶ 0022, 0030, and 0041, and figure 3; also see Jang, ¶ 0023).
Regarding claim 18, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “method of claim 17, where the attribute of the generated sounds is a first volume or power level, and where the attribute of the sound external to the vehicle is a second volume or power level” because Konigsberg makes obvious adjusting the loudness, which directly corresponds with volume and power levels, of the generated sounds based on the loudness associated with the external environment, such as increasing the loudness of the generated sounds to compensate for disturbances in the loudness due to rain (see Konigsberg, ¶ 0041).
Regarding claim 19, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “method of claim 16, where adjusting which of the plurality of speakers generate sounds within the interior of the vehicle includes increasing an actual total number of speakers included in the plurality of speakers generating the sounds” because Konigsberg makes obvious any number of output sound devices in the vehicle (see Konigsberg, ¶ 0028), and teaches the generated output sounds dynamically pan as the position of the detected external sound source changes, such that it is obvious to dynamically change output speakers as needed when sound sources’ positions change (see Konigsberg, ¶ 0028 and 0038-0040).

Claims 3, 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Konigsberg and Jang as applied to claims 1 and 16 above, and further in view of Fear et al., US 7,649,444 B1 (hereafter Fear).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination of Konigsberg and Jang makes obvious the method of claim 1, where generating sounds includes generating the exterior sound inside the cabin of the vehicle (see Konigsberg, ¶ 0030).  However, the combination does not appear to teach generating sounds includes generating a verbal sound.
Fear discloses a method for providing positional audio cues for a vehicle warning system (see Fear, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Konigsberg and Jang with the teachings of Fear for the purpose of reducing the amount of visual warnings/instructions that driver distract a driver while driving and providing audible directional cues to convey the warnings/instructions (see Konigsberg, ¶ 0003-0004 in view of Fear, column 1, lines 11-42 and column 2, lines 15-44).  
Therefore, the combination of Konigsberg, Jang, and Fear makes obvious the “method of claim 1, wherein generating sounds includes generating a verbal sound that indicates a direction of the sound and a sound type associated with the source of the sound external to the vehicle” because Fear makes obvious the use of verbal warnings with directional cues to warn the driver of an event, such as external hazards, and the combination makes obvious the external hazards comprise the external sound source with direction and type information (see Konigsberg, ¶ 0038-0040, in view of Fear, column 2, lines 15-28, column 4, lines 57-60, and column 5, lines 5-17).
Regarding claim 6, see the preceding rejection with respect to claims 1 and 3 above.  The combination of Konigsberg and Jang makes obvious the method of claim 1, where generating sounds depends on the distance to the external sound source (see Konigsberg, ¶ 0026 and 0032).  However, the combination does not appear to teach “generating sounds includes applying reverb to a signal as a function of a distance between the vehicle and the source of the sound external to the vehicle”.
For similar reasons as stated above with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Konigsberg and Jang with the teachings of Fear for the purpose of improving the listeners impression of sound coming from a particular direction and distance (see Konigsberg, ¶ 0026 and 0032, in view of Fear, column 5, lines 51-64).  
Therefore, the combination of Konigsberg, Jang, and Fear makes obvious the “method of claim 1, where generating sounds includes applying reverb to a signal as a function of a distance between the vehicle and the source of the sound external to the vehicle” because Fear makes obvious the use of directional cues for allowing a listener to perceive direction and distance, and the directional cues include early reflections and reverb wash (see Konigsberg, ¶ 0026 and 0032 in view of Fear, column 5, lines 51-64).
Regarding claim 20, see the preceding rejection with respect to claims 16 and 3 above.  The combination of Konigsberg and Jang makes obvious the method of claim 16, where the combination makes obvious the use of different speakers to convey the direction of a detected external sound source (see Konigsberg, ¶ 0040 and figure 6, in view of Jang, ¶ 0059, 0062, and 0068-0069). 
For similar reasons as stated above with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Konigsberg and Jang with the teachings of Fear for the purpose of reducing the amount of visual warnings/instructions that driver distract a driver while driving and providing audible directional cues to convey the warnings/instructions (see Konigsberg, ¶ 0003-0004 in view of Fear, column 1, lines 11-42 and column 2, lines 15-44).
Therefore, the combination makes obvious the “method of claim 16, further comprising mapping a first requested turning direction generated via a navigation system to a first speaker, mapping a second requested turning direction generated via the navigation system to a second speaker, and mapping a notification of an external sound to a mapping that includes the first speaker, the second speaker, and a plurality of additional speakers” because Konigsberg makes obvious generating sounds within the interior via multiple speakers to convey to the listener the direction of the external sound and further teaches dynamically panning the generated sound according to changes in the position of the detected external sound source, Jang makes obvious the calculation of the angle of sound and tracking the angles of the sound over time, and Fear further makes obvious directional cues for navigation instructions, such as telling the driver to turn right at the upcoming intersection (see Konigsberg, ¶ 0014, 0016, 0019, and 0038-0040, figure 1, units 150 and 170, and figure 6, in view of Jang, ¶ 0053-0055, 0059, 0062, and 0068-0069 and figure 2, units 50, 130, 140, and 160, and further in view of Fear, column 7, lines 11-27).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Konigsberg and Jang as applied to claim 12 above, and further in view of Soltanian et al., US 2020/0031337 A1 (hereafter Soltanian) and Leenayongwut et al., US 2020/0241552 A1 (hereafter Leenayongwut).
 Regarding claim 13, see the preceding rejection with respect to claim 12 above.  The combination of Konigsberg and Jang makes obvious claim 12, where the system detects the angle and distance to an external sound source (see Konigsberg, ¶ 0014, 0016, 0019, 0026, 0032, and 0038-0040, figure 1, units 150 and 170, and figure 6, in view of Jang, ¶ 0053-0059, 0062, and 0068-0069 and figure 2, units 50, 130, 140, 160, and 200).  Therein, Konigsberg teaches GPS and mapping capabilities (see ¶ 0016 and 0026), and Jang also teaches navigational features (see Jang, ¶ 0069-0070 and 0087).  However, the combination does not appear to teach a navigation system, such that it is configured to “adjust the travel route of the vehicle in response to at least one of the angle and the distance”.
Soltanian discloses a vehicle included systems to process sound data to assist with autonomous driving (see Soltanian, abstract).  In particular, Soltanian teaches a system to audibly warn drivers of approaching vehicles, such as emergency vehicles with sirens, and the system provides autonomous driving features to avoid a collision with a detected emergency vehicle, such as automatically pulling the vehicle over to the side of the road and stopping (see Soltanian, ¶ 0035 and 0036).  Herein, Soltanian teaches the system predicts a collision based on the external sound sensors, camera data, map, and navigation data (see Soltanian, ¶ 0036 and 0038).
Leenayongwut discloses an autonomous vehicle with systems for planning a route or trajectory for the vehicle in response to the ambient sound environment (see Leenayongwut, abstract).  Specifically, Leenayongwut teaches a system to localize stationary or dynamic objects based on the sound, and further teaches the system plans an alternate route to avoid the detected sound object, such as avoiding an upcoming construction zone (see Leenayongwut, ¶ 0146).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Konigsberg and Jang with the teachings of Soltanian and Leenayongwut for the purpose of avoiding collisions and/or delays with detected objects, and improving safety by providing autonomous vehicle features for route planning (see Konigsberg, ¶ 0019 and Jang, ¶ 0006, in view of Soltanian, ¶ 0004 and Leenayongwut, ¶ 0003, 0073-0074, and 0144-0146). 
Therefore, the combination of Konigsberg, Jang, Soltanian, and Leenayongwut makes obvious the “sound system of claim 12, further comprising a navigation system, the navigation system configured to display a travel route of the vehicle and adjust the travel route of the vehicle in response to at least one of the angle and the distance” because the system detects the angle and distance to an external sound source, such as an emergency vehicle (see Konigsberg, ¶ 0014, 0016, 0019, 0026, 0032, and 0038-0040, figure 1, units 150 and 170, and figure 6, in view of Jang, ¶ 0053-0059, 0062, and 0068-0069 and figure 2, units 50, 130, 140, 160, and 200), and Soltanian and Leenayongwut makes obvious the features of displaying a navigation map and adjusting a route based on the angle and the distance to the detected external sound source (see Jang, ¶ 0068-0070 in view of Soltanian, ¶ 0035-0036 and 0038, and Leenayongwut, ¶ 0073-0074, and 0144-0146).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vautin et al., US 2017/0013385 A1 (hereafter Vautin), discloses a method for simulating acoustic output at a location corresponding to source position data (see Vautin, abstract), where an automatic driver assistance system (ADAS) produces an announcement audio to inform the listener that a pedestrian or other object is moving towards the vehicle from location S3, and the audio system receives the announcement audio from the ADAS with source position data to generate the virtual sound inside the vehicle for the listener to perceive the external object (see Vautin, ¶ 0025 and figure 3, ¶ 0035, figure 2 and figure 4, and ¶ 0043-0046 and figure 6).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653